VHS San Antonio Partners,
                                                                  LLC d/b/a Baptist Health
                                                                   System and d/b/a North
                                                                       Central Baptist


                          Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 30, 2014

                                    No. 04-14-00153-CV

                 Harold GASKILL, III, MD and Harold Gaskill, M.D. P.A.,
                                      Appellants

                                             v.

VHS SAN ANTONIO PARTNERS, LLC d/b/a Baptist Health System and d/b/a North Central
Baptist Hospital, Baptist System, North Central Baptist Hospital, Graham Reeve, David Siegel,
                               William Waechter, Jaydeep Shah,
                                          Appellees

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-14959
                       Honorable Janet P. Littlejohn, Judge Presiding


                                      ORDER
Sitting:      Sandee Bryan Marion, Justice
              Marialyn Barnard, Justice
              Luz Elena D. Chapa, Justice

        Appellees’ motion for extension of time to file a motion for rehearing is granted. We
order the motion for rehearing due January 16, 2015.

                                                                PER CURIAM

ATTESTED TO:______________________________
                Keith E. Hottle
                Clerk of Court